In the matter of the summary investigation into the affairs of the city of Newark, which lasted a year and was concluded about a month ago, application was made to me to tax the costs incurred under the statute, on notice to the city and proper officers thereof, who were represented by counsel at the hearing; whereupon, order was made on October 26th last, fixing certain amounts to be paid, and reserving certain items of expenses claimed to have been paid, for further adjudication. A memorandum of my conclusions had previously been filed with the clerk of the Supreme Court.
The city desires to review this order by certiorari, and applies to me as the Supreme Court justice assigned to Essex county for a writ to review my order of October 26th. Some doubt is intimated as to whether the justice who by the statute is specially endowed with jurisdiction to order and supervise the investigation upon the application of twenty-five free-holders, *Page 226 
is qualified to pass on applications for certiorari of his own orders in the matter. But my present view is that he is so qualified. Certiorari seems to be accredited as the remedy.Park Ridge v. Reynolds, 73 N.J.L. 116; 74 Id. 449;Hoboken v. O'Neill, 74 Id. 57; In re North Bergen,91 Id. 19; North Bergen v. Gough, 107 Id. 424; In reNewark, 118 Id. 533. In this last case I heard and refused an application for certiorari of an order in this very proceeding, and further application was made to the court in banc.
Taking up the merits of the present application: the propriety of the awards made was fully argued before me on October 23d last, and decided October 26th, by an order based on the memorandum above mentioned, on file as already noted. No new considerations are presented on this present application. The awards made herein seem quite in line with those made in the North Bergen matter, supra, and in a New Brunswick investigation in 1934, in each of which cases a copy of the order is before me. Allocatur of a certiorari is denied.